            Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MAUREEN K. CORNEAL,                         *

       Plaintiff,                           *
                                                           Civil Action No. RDB-19-3393
       v.                                   *

DEBRA MCCURDY, et al.,                      *

       Defendants.                          *

*      *        *     *      *     *   *  *    *  *                      *       *      *
                                 MEMORANDUM ORDER

       Plaintiff Maureen K. Corneal (“Plaintiff” or “Corneal”), proceeding pro se, brings this

employment discrimination action seeking prospective injunctive relief against Defendants

Debra McCurdy, Kurt Schmoke, Maria Rodriguez, and Michelle Williams (collectively,

“Defendants”), all in their official capacities as officers of Baltimore City Community College.

Corneal alleges unlawful discrimination (Count I) and retaliation (Count II) based on her age,

in violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq.

(Compl., ECF No. 1.) Presently pending is Defendants’ Partial Motion to Dismiss, seeking

dismissal with prejudice of Count II of Plaintiff’s Complaint. (ECF No. 12.) On February 6,

2020, Plaintiff was issued a Rule 12/56 letter to advise her of her right to respond to

Defendants’ Motion, but Plaintiff has not filed a response. (See ECF No. 13.) The parties’

submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, Defendants’ Partial Motion to Dismiss (ECF No. 12) shall

be GRANTED and Count II shall be DISMISSED WITHOUT PREJUDICE. The case shall

proceed as to Count I.
           Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 2 of 7



                                       BACKGROUND

       This Court recognizes that Plaintiff is pro se and has accorded her pleadings liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). In ruling on a motion to dismiss,

this Court “accept[s] as true all well-pleaded facts in a complaint and construe[s] them in the

light most favorable to the plaintiff.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208

(4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir.

2015)). The Court may consider only such sources outside the complaint that are, in effect,

deemed to be part of the complaint, for example, documents incorporated into the complaint

by reference and matters of which a court may take judicial notice. Sec’y of State for Defence v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).

       In 2014, Corneal was hired by Baltimore City Community College (“BCCC”) as Vice

President of Institutional Advancement, Marketing, and Research. (Compl. ¶¶ 12, 13, ECF

No. 1.) Defendant McCurdy is the current President/CEO of BCCC, Defendant Schmoke is

the Chairman of BCCC’s Board of Trustees, Defendant Rodriguez is BCCC’s General

Counsel, and Defendant Williams is BCCC’s Executive Director for Human Resources. (Id.

¶¶ 6-9.)

       As Vice President, Corneal served on the President’s cabinet, was executive director of

the BCCC Foundation, oversaw a team of 14 professionals, two creative agencies, and several

vendors. (Id. ¶ 14.) She also led a five-year strategic planning effort and served on a task force

to cooperate with the 2015 Maryland General Assembly’s requirement for a report to assess

BCCC’s full operations, among other responsibilities. (Id.) Corneal alleges she received




                                                2
            Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 3 of 7



“exceeds expectations” on all of her reviews, and she was voted Administrator of the Year in

2015. (Id.)

        On or about August 8, 2016, the President’s assistant told Corneal that BCCC was

going in “another direction” with Corneal’s Vice President position. (Id. ¶ 18.) Corneal was

asked to resign or be terminated, and Defendant Williams, as then-Interim Director of Human

Resources, allegedly insisted that Corneal make the decision immediately. (Id.) Corneal

resigned and received a severance payment of $10,830.00, which she alleges was significantly

less than others who were dismissed in the same time frame. (Id.) Corneal was 54 years old

at the time. (Id. ¶ 5.) On or about August 15, 2016, BCCC hired Dr. Nassim Ebrahimi as

Interim Vice President of Institutional Advancement, Marketing, and Research, who Corneal

alleges was 38 years old at the time and lacked experience leading multiple departments and

tenure as an executive. (Id. ¶ 20.)

        On or about December 2, 2016, Corneal filed a charge of age discrimination with the

Equal Employment Opportunity Commission (“EEOC”). (Id. ¶ 27; EEOC Charge, ECF No.

1-11.) On July 19, 2019, the EEOC issued a finding of age discrimination. (Compl. ¶ 28, ECF

No. 1; EEOC Determination, ECF No. 1-2.) After conciliation between BCCC and EEOC

failed, the EEOC issued Corneal a Right to Sue Letter on August 29, 2019. (Compl. ¶ 29,

ECF No. 1; EEOC Notice of Failure to Conciliate, ECF No. 1-3.)




        1  In ruling on Defendants’ Partial Motion to Dismiss, the Court may consider Plaintiff’s EEOC Charge
as integral to Plaintiff’s Complaint. See Bowie v. Univ. of Maryland Med. Sys., No. ELH-14-03216, 2015 WL
1499465, at 3 n.4 (D. Md. Mar. 31, 2015) (“Courts commonly consider EEOC charges as integral to a plaintiff’s
Complaint, i.e., effectively a part of the pleading, even if the EEOC charge is not filed with the Complaint.”)
(citations omitted).
                                                      3
          Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 4 of 7



       On November 25, 2019, Corneal filed this action pro se, seeking prospective injunctive

relief, including reinstatement, and any other relief this Court may deem appropriate, including

costs and attorneys’ fees. (Compl. ¶ 42, ECF No. 1.) Defendants filed the presently pending

Partial Motion to Dismiss on February 5, 2020. (ECF No. 12.) On February 6, 2020, Plaintiff

was issued a Rule 12/56 notice advising her of her right to respond to Defendants’ Motion

within 28 days. (ECF No. 13.) Plaintiff did not file a response.

                                  STANDARD OF REVIEW

       This Court is mindful of its obligation to liberally construe the pleadings of pro se

litigants. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does

not mean that this Court can ignore a clear failure in the pleading to allege facts which set

forth a cognizable claim, Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or

“conjure up questions never squarely presented.” Beaudett v. City of Hampton, 775 F.2d 1274,

1278 (4th Cir. 1985). In making this determination, this Court “must hold the pro se complaint

to less stringent standards than pleadings drafted by attorneys and must read the complaint

liberally.” White v. White, 886 F.2d 721, 722-23 (4th Cir. 1989).

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal of a complaint

if it fails to state a claim upon which relief can be granted. The purpose of Rule 12(b)(6) is

“to test the sufficiency of a complaint and not to resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480,

483 (4th Cir. 2006). The United States Supreme Court’s opinions in Bell Atlantic Corp. v.


                                                  4
         Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 5 of 7



Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that

complaints in civil actions be alleged with greater specificity than previously was required.”

Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted). In Twombly, the

Supreme Court articulated “[t]wo working principles” that courts must employ when ruling

on Rule 12(b)(6) motions to dismiss. Iqbal, 556 U.S. at 678. First, while a court must accept

as true all factual allegations contained in the complaint, legal conclusions drawn from those

facts are not afforded such deference. Id. (stating that “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.”); see also Wag

More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (“Although we are constrained to

take the facts in the light most favorable to the plaintiff, we need not accept legal conclusions

couched as facts or unwarranted inferences, unreasonable conclusions, or arguments.”

(internal quotation marks omitted)). Second, a complaint must be dismissed if it does not

allege “a plausible claim for relief.” Iqbal, 556 U.S. at 679.

                                           ANALYSIS

       Corneal’s Complaint fails to state a cognizable claim for retaliation because she has not

exhausted her administrative remedies as to that claim.          Even liberally construed, this

shortcoming warrants dismissal of her retaliation claim without prejudice.             The Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq., adopts the

administrative exhaustion requirements found in Title VII of the Civil Rights Act of 1964

(“Title VII”). See Byington v. NBRS Financial Bank, 903 F. Supp. 2d 342, 348 (D. Md. 2012)

(“Before filing a discrimination suit alleging violations of the ADEA or ADA, an individual

must file a charge of discrimination with the EEOC, pursuant to the same powers, procedures,


                                                 5
            Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 6 of 7



and remedies applied to Title VII claims.”). Accordingly, before bringing an ADEA claim in

federal or state court, a plaintiff must meet certain statutory requirements. First, a plaintiff

must file a “charge” of discrimination with the EEOC or appropriate agency before

proceeding to court. 42 U.S.C. § 2000e-5(e)(1). The charge must be filed within a specified

time “after the alleged unlawful employment practice occurred.” Id. In Maryland, a deferral

state,2 a claim of discrimination must be filed with the EEOC within 300 days of the alleged

discriminatory action. EEOC v. R & R Ventures, 244 F.3d 334, 338 n.1 (4th Cir. 2001). Finally,

a plaintiff’s suit is limited to the grounds asserted in the underlying EEOC charge. Jones v.

Calvert Group, Ltd., 551 F.3d 297, 300 (4th Cir. 2009).

        If timely raised by the defendant, failure to exhaust administrative remedies warrants

dismissal under Rule 12(b)(6) of the Federal Rules. See, e.g., Stewart v. Iancu, 912 F.3d 693, 701-

702 (4th Cir. 2019); see also Carter v. Montgomery Cty., TDC-18-2249, 2019 WL 3804765, at *2

(D. Md. Aug. 13, 2019) (construing motion to dismiss under Rule 12(b)(1) for failure to

exhaust administrative remedies as a motion to dismiss under Rule 12(b)(6) in light of the

Supreme Court’s decision in Fort Bend Cty v. Davis, 139 S. Ct. 1843, 1846 (2019)). The

exhaustion requirement ensures that the charged party receives notice of the claims it faces.

Chacko v. Patuxent Institution, 429 F.3d 505, 510 (4th Cir. 2005). A subsequent lawsuit thus must

limit its claims to those included in the administrative charge and those “reasonably related”

to the claims described in the administrative charge. Evans v. Techs. Applications & Servs. Co.,

80 F.3d 954, 962-63 (4th Cir. 1996). Accordingly, administrative charges which reference

        2 A deferral state is one with “a State or local agency with authority to grant or seek relief from such
practice or to institute criminal proceedings with respect thereto upon receiving notice thereof.” 42 U.S.C. §
2000e-5(e)(1); 29 U.S.C. § 626(d)(2). Maryland is classified as a deferral state due to the Maryland Commission
on Human Relations (MCHR), a state agency that is capable of providing relief from discrimination.
                                                       6
          Case 1:19-cv-03393-RDB Document 16 Filed 04/20/20 Page 7 of 7



“different time frames, actors, and discriminatory conduct than the central factual allegations”

in a civil complaint do not satisfy the administrative exhaustion requirements. Chacko, 429

F.3d at 506. The administrative exhaustion requirements, however, should not set “a tripwire

for hapless plaintiffs.” Sydnor v. Fairfax County, 681 F.3d 591, 594 (4th Cir. 2012).

        In this case, Plaintiff alleges both discrimination and retaliation in violation of the

ADEA. However, in her charge of discrimination with the EEOC, she only alleged age

discrimination, and she did not check the box for retaliation. (EEOC Charge, ECF No. 1-2).

Consequently, because Plaintiff’s suit is limited to the grounds asserted in the underlying

EEOC charge, her claim for retaliation based on her age must fail because she never filed a

charge of retaliation with the EEOC. See Jones, 551 F.3d at 300. Accordingly, because Plaintiff

failed to exhaust her administrative remedies as to Count II alleging retaliation, Defendants’

Partial Motion to Dismiss is granted and Count II is dismissed without prejudice.

                                       CONCLUSION

        For the foregoing reasons, it is this 20th day of April, 2020, HEREBY ORDERED

that:

        1. Defendants’ Partial Motion to Dismiss (ECF No. 12) is GRANTED; and

        2. Count II (Retaliation in Violation of the Age Discrimination in Employment Act)

           is DISMISSED WITHOUT PREJUDICE.


                                                            ______/s/________________
                                                            Richard D. Bennett
                                                            United States District Judge




                                                7
